DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species 
The specific reactive fluid composition:
“Picatinny Liquid Explosive (PLX)”;
“ethylene diamine”;
“triethylene tetramine”;
“ethanolamine”;
“powdered RDX”;
“powdered octogen (HMX)”;
“Astrolite”;
“Astrolite G”;
“aluminum powder”;
“nitromethane”;
“nitromethane with amine mixtures”;
“nitroglycerin”;
“aluminum reactive material”;
“polytetrafluoroethylene”; or
“polytetrafluoroethylene/aluminum.”
The specific means of activating the reactive fluid:
“mixing fluids”;
“solids contained in the reactive fluid that is delivered to the fracture”;
“electrical activation”;
“electro-magnetic waves”;
“acoustics”;
“pressure such as steady pressure and or waves”;
“impact or mechanical action”;
“heat”;
“in situ fluids”;
“using reactive qualities in an in situ rock matrix”;
“light or optics”;
“a reactive fluid reaction that occurs after a period of time sufficient for chemistry evolution and change in the reactive fluid”;
“emulsions”;
“a combination of emulsions and solids”;
“a resonant frequency of a substance or the reactive fluid or the wellbore”;
“pH”;
“using byproducts from life forms such as bacteria”;
“using a separate chemical reaction other than the reaction by the reactive fluid”; or
“radioactive radiation.”
The specific location of activation:
“wherein the reactive fluid is activated in the lateral wellbore without reacting in a primary wellbore” (claim 6); or
“wherein the reactive fluid is activated in the fracture network off of the lateral well bore without reacting in the lateral well bore” (claim 7).
The specific activation source:
“a signal sent via a wellbore tubular”;
“a signal sent via an electrically-conductive material attached to the wellbore tubular”;
“a signal sent via a fiber-optic line conveyed via a tubular”;
“a signal sent through a communicative connection within a wall of the tubular”;
“a signal sent via a fluid inside the tubular”;
“a signal sent through a communicative connection inside the well bore tubular”;
“a signal sent through a communicative connection inside an annulus between the wellbore and the wellbore tubular”;
“pumping a fluid or a mixture or an emulsion into the well or an adjacent wellbore”;
“pressurizing the wellbore from a surface using a pressure vessel”;
“pressurizing the well bore from a subsurface using a pressure vessel”;
“pumping an activation device downhole”;
“pumping a control device downhole to operate a separate in-situ activation device”;
“providing an electromagnetic signal through the subsurface to the reactive fluid.”
The specific location of the choke manifold:
“a ground-level surface” (claim 10); or
“a subsurface region” (claim 11).
For example, Applicant might elect the combination of “Picatinny Liquid Explosive (PLX)” reactive fluid; “mixing fluids” means of activating; “wherein the reactive fluid is activated in the lateral wellbore without reacting in a primary wellbore” location; “pumping a fluid or a mixture or an emulsion into the well or an adjacent wellbore” activation source; and “a ground-level surface” location of the choke manifold.  Applicant should take care to elect a combination that complies with the requirements of 112(a) (Written Description and Enablement).
This Species Election requirement is primarily for the purposes of commencing examination, and as examination progresses, equivalents will be grouped.  The species are independent or distinct because, depending on the specific combination of chemicals and arrangements elected, the different variations would raise substantially different considerations and produce substantially different effects. In addition, these species are not necessarily obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-5, 8, 9, and 12-24 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674